Citation Nr: 1143004	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability. 

4.  Entitlement to service connection for migraine headaches. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied service connection for bilateral hearing loss, tinnitus, a skin disability and migraine headaches. 

The issues of entitlement to service connection for a skin disability and service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards, nor was hearing loss demonstrated during service. 

2.  The Veteran's tinnitus did not have its onset during service and is not otherwise etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a February 2007 letter, prior to the date of the issuance of the appealed May 2007 rating decision.  The February 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of April 2007 and March 2008 VA audio examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Hearing Loss

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent. 38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Factual Background and Analysis

The Veteran asserts that she has bilateral hearing loss as a result of her military service.  Specifically, the Veteran claims that she has current hearing loss as a result of her personal assault which took place in January 1992 when she was repeatedly punched in the head.

Service treatment records confirm this assault but are silent as to complaints, findings, or diagnoses pertaining to hearing loss.  

Her reported November 1990 induction examination recorded normal hearing as shown by audiometric testing in November 1990 that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-5
-10
LEFT
5
0
5
-5
-10

Audiometric testing in March 1991 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-5
-10
LEFT
5
0
5
-5
-10


Audiometric testing in July 1992 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
-10
LEFT
5
5
5
-5
-10


Audiometric testing in November 1994 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
010
-10
LEFT
0
0
5
-5
-5


Her undated separation examination recorded normal hearing as shown by audiometric testing that revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-10
-10
LEFT
0
0
5
0
-5

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent a VA examination in April 2007. 

Audiometric testing revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
0
LEFT
10
10
10
5
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner noted that hearing was within normal limits at all test frequencies.

The Veteran underwent a VA examination in March 2008.  The examiner noted that hearing tests showed no change in hearing throughout her period of active service.

Audiometric testing revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

Considering the claim for service connection for bilateral hearing loss and in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The above-cited testing results reflect that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor her representative has presented or identified existing audiometric testing results that meet the requirements of that regulation.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim. 


II.  Tinnitus

The Veteran contends that her current tinnitus is a result of trauma she experienced when a fellow soldier assaulted her in service.  Service treatment records indicate that the Veteran was assaulted by a male solider in January 1992.  She reported being punched in the head four times.  The January 1992 treatment note indicated that the Veteran was positive for tinnitus "since being punched in the head last night".  She was diagnosed with a perforated left ear drum.

The remainder of the Veteran's service treatment records were negative for complaints or treatments of tinnitus.  Her undated separation examination was also negative for complaints or treatments for tinnitus.

The Veteran underwent a VA audio examination in April 2007.  She reported the onset of her tinnitus in service after receiving blunt trauma to her head which resulted in a perforated left ear drum.  The examiner noted that the claims folder was not for review.  However, the examiner stated that even without review of the Veteran's claim folder, it was "not difficult to formulate the opinion that the Veteran's current report of tinnitus is not related to military noise exposure."

The Veteran underwent a VA examination in March 2008.  She reported that she had constant bilateral tinnitus which was more prominent in the left ear.  She stated that her tinnitus began in 1993 from blunt force trauma which ruptured her eardrum.  She reported that the loudness of the tinnitus changed two to three times a day.  The examiner noted that the Veteran had been seen in service for a ruptured left ear drum and ringing in the left ear in January 1992.  The rupture was found to satisfactorily heal without ear, nose and throat intervention.  The examiner determined that it was less likely as not that the Veteran's reported tinnitus was associated with the Veteran's period of active service.  The examiner noted that there was only one report of tinnitus in the service treatment records which was on the date she was seen in the emergency room.  She had ample opportunity to report the presence of tinnitus on the separation physical.  In 2007, the Veteran reported that her right ear only had occasional ringing.  However, at this examination, she reported that her right ear had constant ringing.  It was commonly accepted in Audiology that when a person is removed from a noisy environment, the hearing should not change.  Some of the exceptions to this were the aging process, further noise exposure, medications and illnesses.  It was also commonly accepted that hearing loss and/or tinnitus will take place at the time of the noise exposure, or soon afterwards, but not years later.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for tinnitus is not warranted.

There is a current diagnosis of tinnitus; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate a diagnosis of tinnitus after her head trauma in January 1992, the remaining service treatment records were negative for any or diagnoses of any tinnitus or complaints of ringing of the ears.  The tinnitus complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no tinnitus complaints were recorded at the time of her separation physical examination and her perforated left ear drummed had healed without ear, nose or throat intervention.  She was not diagnosed with tinnitus until many years after service.  Additionally, this time lapse between the conclusion of her military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  While the Veteran is competent to report symptoms in service and there is evidence of complaints at that time of her head trauma, the remainder of the Veteran's service treatment records are negative for a diagnosis of tinnitus.  For this reason, the Veteran's claims as to a continuous tinnitus disorder since service is not found to be credible, as it is outweighed by the medical evidence at discharge.

Moreover, the only opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  While the April 2007 VA examiner did not have access to the Veteran's claims file and did not address the Veteran's blunt force head trauma, the March 2008 VA examiner reviewed the claims file and addressed the trauma when determining that the Veteran's tinnitus was not related to the Veteran's time in service.  The examiner noted that there was only one report of tinnitus in the service treatment records which was on the date the Veteran was seen in the emergency room and that she had ample opportunity to report the presence of tinnitus on the separation physical.  This opinion constitutes the only opinion to address the relationship between the Veteran's current tinnitus and service, and neither the Veteran nor her representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which she asserted that she had current hearing loss and tinnitus disabilities that are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, she is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for a skin disability, the Board notes that the Veteran's service treatment records demonstrate that in November 1991, she was treated for pediculitis pudis as she had been experiencing itching for the past two weeks.  A November 1992 dental health questionnaire noted that the Veteran had a history of hives.  In July 1994, the Veteran presented with complaints of itching all over. 

The Veteran underwent a VA examination in May 2007 which provided a diagnosis of acute foliculitis/dermatitis with frequent break outs.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a skin disability and that further medical examination and opinions in connection with this claim is warranted.  

Regarding the Veteran's claim to service connection for migraine headaches, service treatment records indicate that the Veteran was assaulted by a male solider in January 1992.  She reported being punched in the head four times.  A subsequent January 1992 treatment note also reported that the Veteran had experienced intermittent headaches for the past three weeks.

In this case there is a current diagnosis of migraine headaches.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed disability of migraine headaches.  

An examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of migraine headaches related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present skin disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current skin disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to her active service.  The rationale for each opinion expressed must be provided.  

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any current migraine headache disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current migraine headache disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to her active service.  The rationale for each opinion expressed must be provided.  

4.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


